Order, Supreme Court, New York County, entered March 5, 1976, granting a preliminary injunction to plaintiff, unanimously modified, on the law and in the exercise of discretion, to the extent of deleting therefrom the provision enjoining defendant Krooks from working for the other defendants and the other defendants from employing Krooks pendente lite and otherwise affirmed, without costs and without disbursements. Plaintiff, a New York corporation engaged in the business of accepting orders for footwear from customers located in the United States and arranging for the manufacture of the footwear in Taiwan, engaged Krooks to supervise quality control, appearance and shipment of the footwear in Taiwan. The written employment contract provided that Krooks would not secure employment in Taiwan with a competitor of plaintiff for a one-year period commencing upon the termination of his employment. On May 8, 1975, Krooks left plaintiff’s employ and immediately commenced working for a competitor. As more than one year has elapsed since then, enforcement of this restrictive provision by injunction has become moot. The appeal from that part of the order directing defendant Krooks to return to plaintiff all business records acquired by him while working for plaintiff is not pressed and we therefore affirm that provision of the order. We also affirm the direction enjoining Mr. Krooks from divulging any of plaintiff’s trade secrets or any information relating to plaintiff’s suppliers and customers. Defendant Krooks avers that: he was not plaintiff’s key employee in Taiwan, but that his responsibilities consisted entirely of quality control inspection; he acquired no trade secrets or key information; he has not revealed any information acquired while in plaintiff’s employ to his present employer or anyone else. Assuming this to be so, this provision of the order can do him no harm. Concur—Markewich, J. P., Murphy, Birns, Capozzoli and Nunez, JJ.